Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Claims interpretations
Claim limitation “ an identification unit configured to;  a processing unit configured to” of claims 11-20  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description  discloses the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
                                                            Claims Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7; 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santangelo(US.Pat.No.8924999) in view of Arling(US.Pub.No.20140047467).

Regarding claim 1, Santangelo et al disclose a method for automatically controlling a mode on a set top box, the method comprising:- identifying, by an identification unit of the set top box from a set of pre-stored contextual information, a target pre-stored contextual information associated with an entity(see fig.4  and fig.5 with element 403 for identifying users based on stored data associated with them; fig. 4 illustrates a set top box including a sensor, col.6, line 55; defining an identification signal which can be detected when an identification device, e.g., an RFID chip, corresponding to each of the individual subscriber members, is in the proximity of a sensor, e.g., such as sensor 403, col.14; lines 9-15); 

 identifying, by the identification unit  of the set top box, a usage preference associated with the entity based on the target pre-stored contextual information(at least in some embodiments user preference information is communicated by the user device as the user passes into range of the set top box, col.2, lines 28-30; the customer premise identifier allows the STB to easily determine if detected users, as indicated by the detection of user devices corresponding to the individual users, correspond to the customer premise where the STB is located or a different customer premise location. Such information can, and is, used in some embodiments in determining which user's service preference information should control the service or services provided by a STB when a group of users are detected to be in proximity of the STB, col.10, lines 40-45+; col.14, lines 61-67);

 identifying, by the identification unit of the set top box, one of a presence and an absence of the entity in the vicinity of the set top box based on the target pre-stored contextual information and a sensor data(sensor used to detect the presence of individual subscribers, col.6, lines 30-38+; numerous additional features and embodiments are made possible by subscriber presence detection features in combination with the ability to access stored subscriber record and/or other information corresponding to individual subscribers who are detected in the presence of a set top box, col.5, lines 9-13; col.12, lines 59-67; the STB detects presence of one or more subscribers in the proximity. It should be appreciated that in various embodiments the presence of various subscribers is detected when a sensor associated with the STB device, e.g., sensor 403, col.14, lines 41-45+ ).

 But did not explicitly disclose automatically controlling, by a processing unit  of the set top box, the mode on the set top box based on the usage preference associated with the entity and one of the presence and the absence of the entity in the vicinity of the set top box.

However, Arling et al disclose automatically controlling, by a processing unit  of the set top box, the mode on the set top box based on the usage preference associated with the entity and one of the presence and the absence of the entity in the vicinity of the set top box(Additionally, in embodiments where viewer presence detection is available, for example via a camera interface 436 on STB 104; by detection of the presence of a user's smart device on a local network; via passive infrared detection; etc., the user presence status may also be ascertained at this step. If the TV is not on or no viewer is present, no further action is required, the timer is reset at step 614, and processing is concluded,0044-0046; may automatically optimize the order of content choices presented in a content listing, such as a program guide or favorite channel display, based on the past viewing history of a current user,0002;0066; in which a camera 304 provides input to facial recognition software in STB 104 for the purpose of distinguishing which of one or more users 300,302 are currently present in the viewing environment,0023;0036;0062-0063;0029).

Thus, it would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Arling to modify Santangelo by using viewing history and presence of the users to display video contents for the purpose of improving viewing experiences.

Regarding claim 2, Santangelo et al disclose  the method comprises receiving at a transceiver unit [106] of the set top box:- the sensor data, from one or more sensors connected to the set top box, and- the set of pre-stored contextual information, from one or more storage units connected to the set top box, wherein: the set of pre-stored contextual information comprises at least one of a pattern of usage associated with a set of entities and a usage preference associated with the set of entities, and the set of pre-stored contextual information is generated at the one or more storage units based at least on a sensor data received at the one or more storage units using one or more Artificial Intelligence (Al) techniques(see fig.4 with transmitter unit 411; transmitter 411 may include a cable modem, wireless transmitter and/or IR transmitter allowing the customer premise device to communicate with the cable network headend via communications network connection 441 and to user devices via wireless signals, col.12, lines 7-10+; the customer premise identifier allows the STB to easily determine if detected users, as indicated by the detection of user devices corresponding to the individual users, correspond to the customer premise where the STB is located or a different customer premise location. Such information can, and is, used in some embodiments in determining which user's service preference information should control the service or services provided by a STB when a group of users are detected to be in proximity of the STB, col.10, lines 40-45+; it should be appreciated that in various embodiments the presence of various subscribers is detected when a sensor associated with the STB device, e.g., sensor 403, col.14, lines 41-45+

 Regarding claim 3, Santangelo et al disclose wherein the entity comprises at least one of a particular user and a particular loT device associated with one or more user devices connected to the set top box(see fig.4 and fig.7; FIG. 7 illustrates an exemplary portable, e.g., mobile, user device 700 which may be used as any one of the user devices 142, 144 of the system shown in FIG. 1 and which is capable of storing and transmitting a service subscriber record corresponding to an individual service subscriber of the type shown in FIGS. 2 and 3 to a set top box. The user device 700 may be a remote control, cell phone, WiFi enabled device such as a table device, a cell phone, an RFID device or it may take any one of a number of forms, col.19, lines 37-45+)

Regarding claim 4, Santangelo et al  did not explicitly disclose wherein the mode is one of a standby mode, asleep mode, a Power off mode, a Power on mode and a low Power mode.

However, Arling et al disclose wherein the mode is one of a standby mode, asleep mode, a Power off mode, a Power on mode and a low Power mode(such a connection may enable the STB programming of STB 104 to determine the "power on" or "power off" state of TV 106,0029;0044-0045;0043;0062).

Thus, it would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Arling to modify Santangelo by controlling power status for the purpose of improving viewing experiences.

Regarding claim 5, Santangelo et al disclose wherein the target contextual information further comprises at least one of the usage preference associated with the entity and a pattern of usage associated with the entity(In cases where user preference information is stored in and communicated to the set top box via the user device, the set top box can implement program guide presentation format and/or other user preferences without the need to receive additional information from an external source or to have already stored a customer record corresponding to the individual service subscriber, i.e., user. Thus, in at least some embodiments, a user device such as a remote control, cell phone or other device capable of transmitting signals to a set top box provides all or part of a subscriber record which can be used by the set top box to provide and/or customize services including the presentation of program guides, col.2, lines 37-44+;col.4, lines 51-60+).

Regarding claim 6, Santangelo et al disclose the pattern of usage associated with the entity based on an identification of the entity, wherein the identification of the entity is based on at least one of the sensor data, a data received from a user device associated with the entity and a data associated with a pre- stored profile associated with the entity(see fig.4 with sensor 403 for collecting data associated with users; col.3, lines 1-10+; the access to the subscriber's stored content is constrained based on any stored content sharing settings or other content sharing settings the subscriber may have set in his/her subscriber service profile, col.16, lines 5-34 ).

Regarding claim 7, Santangelo et al disclose the method further comprises detecting by the processing unit  a streaming time of a preferred event based on the usage preference associated with the entity(with Santangelo, the system is able to provide specific content at specific time based on the preferences of  the users being identified in the viewing area;   consider for example where a set top box detects the presence of a household member, e.g., child, with a priority level of 5 where a higher priority level is indicated by a higher priority number and the presence of two guests having priority levels of 7 and 8, respectively who do not correspond to the customer premise/household where the STB performing the detection operation is located. In such a case the child's program guide menu preferences would control the format of the program guide displayed, col.5, lines 32-40; col13, lines 65-67; col.14, lines 1-8).

Regarding claim 11, it is rejected using the same ground of rejection for claim 1.
Regarding claim 12, it is rejected using the same ground of rejection for claim 2.
Regarding claim 13, it is rejected using the same ground of rejection for claim 3.
Regarding claim 14, it is rejected using the same ground of rejection for claim 4.
Regarding claim 15, it is rejected using the same ground of rejection for claim 5.
Regarding claim 16, it is rejected using the same ground of rejection for claim 6.
Regarding claim 17, it is rejected using the same ground of rejection for claim 7.

Claims 8-10; 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santangelo(US.Pat.No.892499) in view of Arling(US.Pub.No.20140047467) and Kim(KR20070013848/ machine translation)

Regarding claim 8, Santangelo and Arling  et al did not explicitly  disclose wherein controlling, by the processing unit [104], the mode on the set top box further comprises one of:- automatically disabling the standby mode on the set top box based on a successful detection of the streaming time of the preferred event and the presence of the entity in the vicinity of the set top box, - automatically disabling the standby mode on the set top box based on the successful detection of the streaming time of the preferred event and the absence of the entity in the vicinity of the set top box, automatically enabling the standby mode on the set top box based on an unsuccessful detection of the streaming time of the preferred event and the presence of the entity in the vicinity of the set top box, and - automatically enabling the standby mode on the set top box based on the unsuccessful detection of the streaming time of the preferred event and the absence of the entity in the vicinity of the set top box.

However, Kim et al disclose broadcasting receiver and a method for controlling operation of the broadcasting receiver are provided to set an operation mode of the broadcasting receiver in a standby mode when presence of a user is sensed, thereby preventing unnecessary power consumption. A broadcasting receiver(100) comprises a sensor(120) and a controller(140). The sensor(120) senses presence or absence of a user within a sensor sensing area. When the absence of the user is sensed during an activation mode for performing a predetermined work, the controller(140) stops performing the predetermined work and converts the activation mode into a standby mode. When the presence of the user is sensed during the standby mode, the controller(140) converts the standby mode into the activation mode, abstract.

Thus, it would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Kim to modify Santangelo and Arling  by providing options to activate standby mode or deactivate standby mode for the purpose of preventing unnecessary power consumption accordingly.

Regarding claim 9, Santangelo and Arling  et al did not explicitly  disclose wherein automatically enabling the standby mode on the set top box based on the unsuccessful detection of the streaming time of the preferred event and the presence of the entity in the vicinity of the set top box is further based on a detection of a power off state of a TV connected to the set top box.

However, Kim et al disclose wherein automatically enabling the standby mode on the set top box based on the unsuccessful detection of the streaming time of the preferred event and the presence of the entity in the vicinity of the set top box is further based on a detection of a power off state of a TV connected to the set top box(broadcasting receiver and a method for controlling operation of the broadcasting receiver are provided to set an operation mode of the broadcasting receiver in a standby mode when presence of a user is sensed, thereby preventing unnecessary power consumption. A broadcasting receiver(100) comprises a sensor(120) and a controller(140). The sensor(120) senses presence or absence of a user within a sensor sensing area. When the absence of the user is sensed during an activation mode for performing a predetermined work, the controller(140) stops performing the predetermined work and converts the activation mode into a standby mode. When the presence of the user is sensed during the standby mode, the controller(140) converts the standby mode into the activation mode, abstract; page 3, para.3; page 2, para.2; page 5, para.5).

Thus, it would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Kim to modify Santangelo and Arling  by providing options to activate standby mode or deactivate standby mode for the purpose of preventing unnecessary power consumption accordingly.

Regarding claim 10, Santangelo and Arling et al did not explicitly  disclose wherein automatically enabling the standby mode on the set top box based on the unsuccessful detection of the streaming time of the preferred event and the presence of the entity in the vicinity of the set top box is further based on a detection of an ongoing display of a digital content on the TV via an input source other than the set top box.

However, Kim et al disclose wherein automatically enabling the standby mode on the set top box based on the unsuccessful detection of the streaming time of the preferred event and the presence of the entity in the vicinity of the set top box is further based on a detection of an ongoing display of a digital content on the TV via an input source other than the set top box(with Kim , a TV can receive video from other source as DVD player or VCR player being different from the set top box; the TV in the living room can be digitally broadcast to the TV in the living room, page 2, para.2; specifically, each of the external devices 200-1 to 200-n can be turned off or stopped when the recording medium is being played back, page 3, para.6).

Thus, it would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Kim to modify Santangelo and Arling  by providing options to activate standby mode or deactivate standby mode for the purpose of preventing unnecessary power consumption accordingly.

Regarding claim 18, it is rejected using the same ground of rejection for claim 8.
Regarding claim 19, it is rejected using the same ground of rejection for claim 9.
Regarding claim 20, it is rejected using the same ground of rejection for claim 10.
                                                            Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425                 

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425